Citation Nr: 0531144	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type I.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, Type I.

3.  Entitlement to service connection for renal disease, to 
include as secondary to diabetes mellitus, Type I.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The medical evidence shows a current diagnosis of 
diabetes mellitus, Type I.

2.  Diabetes mellitus, Type I, was not shown in service, or 
within one year of separation from service, or to be related 
thereto.

3.  The medical evidence shows a current diagnosis of 
hypertension.

4.  Hypertension was not shown in service, within one year of 
separation from service, or to be related thereto, and it is 
not related to a service-connected disorder.  

5.  The medical evidence shows a current diagnosis of renal 
disease.

6.  Renal disease was not shown in service, within one year 
of separation from service, or to be related thereto, and it 
is not related to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type I, was not incurred in active 
duty service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



2.  Hypertension was not incurred in active duty service, nor 
may it be presumed to have been so incurred, and it was not 
caused or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

3.  Renal disease was not incurred in active duty service, 
nor may it be presumed to have been so incurred, and it was 
not caused or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in April 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician 


regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Although the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case as none 
was required.  See 38 C.F.R. § 3.159(c)(4).  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).



Review of the veteran's service medical records does not show 
symptoms of or treatment for diabetes mellitus, hypertension, 
or renal failure.  His service separation examination shows 
normal findings with regard to heart, vascular system, and 
endocrine system function.  

Subsequent to service, private medical records from March 
1996 through October 2000 show diagnoses of hypertension and 
diabetes mellitus.  Private and VA medical records from 
September 2001 through February 2003 noted continued 
treatment for hypertension and diabetes mellitus.  The 
diabetes mellitus was noted as "insulin-dependent" in 
September 2001, and it was noted in May 2002 that the veteran 
had a 22-year history of insulin-dependent diabetes mellitus.  
However, a November 2001 VA treatment record described the 
veteran's diabetes mellitus as type II, and a March 2002 VA 
treatment record diagnosed "diabetes mellitus, Type II or 
unspecified."  

An abnormal serum creatine level discovered in March 2003 led 
to an April 2003 evaluation for renal insufficiency.  The 
private physician noted a history of hypertension, diet-
controlled diabetes mellitus type II for the last several 
years, and renal insufficiency.  The assessment was chronic 
renal insufficiency, which the physician stated "may" be 
due to "mild high blood pressure and diabetes."  A May 2003 
private treatment record noted that the etiology of the 
veteran's chronic renal insufficiency was not clear, but 
might be secondary to hypertensive nephrosclerosis.  

A May 2003 VA treatment record noted continued diagnoses of 
hypertension and diabetes mellitus, Type II.  A June 2003 VA 
treatment record diagnosed hypertension and diabetes 
mellitus, Type II.  

In July 2003, at a VA endocrine consultation, the veteran 
reported that he had been diagnosed with diabetes, type II, 
in 1980, and had followed different insulin regimens since 
that time.  The diagnosis was diabetes mellitus, unspecified 
type.  The veteran was to undergo an anti-islet antibody 
study to determine whether he had diabetes mellitus, Type I, 
or Type II.  An August 2003 VA treatment record 


noted that the veteran had previously been diagnosed with 
diabetes mellitus, Type II, but subsequent to the July 2003 
endocrine laboratory testing, was now diagnosed with 
diabetes, type I.  VA treatment records from August 2003 
through May 2004 continued diagnoses of hypertension, 
diabetes mellitus, Type I, and proteinuria.  A May 2004 VA 
treatment record specifically noted that the veteran had 
renal disease, as evidenced by microalbuminuria.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Moreover, 
in the case of diabetes mellitus, hypertension, and renal 
failure, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Additionally, pertinent regulations provide for a 
grant of secondary service connection where a disability is 
determined to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had treatment for or other 
evidence of diabetes mellitus, Type I, hypertension, or renal 
failure, during service or within one year of separation from 
service; (2) whether he has a current diagnosis of diabetes 
mellitus, Type I, hypertension, and renal failure; and, if 
so, (3) whether any current disability is etiologically 
related to service.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Additionally, as the veteran claims entitlement to service 
connection for hypertension and renal disease as secondary to 
a service-connected disorder, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the 


service-connected disability and the current disability.  See 
Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995); Wallin v. 
West, 11 Vet. App. 509, 512 (1998). 

Diabetes Mellitus

The medical evidence of record does not show that the 
veteran's diabetes mellitus, Type I, is related to service.  
There is no evidence of diabetes mellitus, Type I in service, 
and although there is a current diagnosis of diabetes 
mellitus, Type I, there is no medical evidence that relates 
this disorder to the veteran's military service, or to any 
incident therein, to include exposure to Agent Orange or 
asbestos exposure.  The earliest noted diagnosis of diabetes 
mellitus, as reported by the veteran, occurred in 1979, more 
than 10 years after military discharge.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  

The veteran's original claim in March 2002 asserted that his 
diabetes mellitus was due to exposure to herbicides in 
service.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent such as Agent Orange during 
active service, presumptive service connection is warranted 
for type 2 diabetes.  38 C.F.R. § 3.309.  In this case, 
although the medical evidence of record previously showed 
diagnoses of diabetes mellitus, Type II, the current medical 
evidence of record documents that the diagnoses of diabetes 
mellitus, Type II, were in error, and the correct diagnosis 
is diabetes mellitus, Type I.  Accordingly, service 
connection for diabetes mellitus, on a presumptive basis due 
to exposure to Agent Orange is not warranted.

The veteran contends that his currently diagnosed diabetes 
mellitus is due to his military service.  However, the 
veteran's statements are not competent evidence to establish 
the etiology of his current disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  


Because he is not a physician, the veteran is not competent 
to make a determination that diabetes mellitus, Type I, is 
the result of his military service approximately four decades 
ago.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking diabetes mellitus, Type I, to service or to 
any incident of service, despite the veteran's assertions 
that such a causal relationship exists.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of this disorder is more than 10 years after his period of 
service had ended.  See cf. Mense v. Derwinski, 1 Vet. App. 
354 (1991).  As there is no evidence which provides the 
required nexus between military service and diabetes 
mellitus, Type I, service connection for this disorder is not 
warranted.  

Hypertension and Renal Disease

In this case, there is no complaints or findings of 
hypertension or renal disease during the veteran's military 
service.  The earliest evidence of record of a diagnosis of 
hypertension was in 1996, and of renal disease was in 2003, 
both more than 20 years after the veteran was separated from 
service.  Cf. Maxson, 230 F.3d at 1333.  

The veteran contends that hypertension and renal disease are 
secondary to diabetes mellitus.  Nevertheless, as diabetes 
mellitus is not a service-connected disorder, and as the 
veteran does not have a service-connected disorder, service 
connection as due to a service-connected disorder is not 
warranted.

Although the veteran contends that hypertension and renal 
disease are due to his military service or to a 
service-connected disorder, as noted above, competent medical 
evidence is necessary to determine the etiology of these 
disorders.  See Espiritu, 2 Vet. App. at 495.  Accordingly, 
as there is no medical evidence of hypertension or renal 
disease in service, or medical evidence relating hypertension 


and renal disorder to the veteran's military service or to a 
service-connected disorder, service connection for these 
disorders is not warranted.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, Type I, 
hypertension, and renal disease is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


